Title: From Louisa Catherine Johnson Adams to John Adams, 5 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Philadelphia 5 Septr. 1822
				
				Do not suffer your failure to mortify you too much my dear John—It was accidental and must not prevent your future efforts—Fortune will at length smile propitious and reward your amiable exertions—I feel most sensibly for the pain you must have suffered and only wish I had been present to alleviate it—Your Father will perhaps be a little disappointed but your desire to excel will meet with its reward—He has declined the proposal I made to him for your visit to me here but says you are to pass the next vacation in Washington where I hope again to press you both to the heart of your affectionate Mother—I am much hurried and obliged to close my letter with love to Charles—George has had so much copying to do for his father he has had no time to write
				
					L C A
				
				
			